438 F.2d 127
UNITED STATES of America, Plaintiff-Appellee,v.Eduardo ARANZOLA, Defendant-Appellant.
No. 29019.
United States Court of Appeals, Fifth Circuit.
February 3, 1971.

Appeal from the United States for the Southern District of Florida; Charles B. Fulton, Chief Judge.
Eduardo Aranzola, pro se.
L. Frank Chopin, Miami, Fla., (Court Appointed), for defendant-appellant.
Robert W. Rust, U. S. Atty., Jose E. Martinez, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and TUTTLE and GODBOLD, Circuit Judges.
PER CURIAM.


1
Affirmed under the controlling authority of Buie v. United States, 1969, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283. See Local Rule 21.1



Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966